  ... .   .,,
"' -,
          AO 245B (Rev. 02/08/201'9) Judg1nent in a Criminal Petty Case (Modified)                                                                  Page 1of1   5
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                           v.                                              (For Offenses Cmnmitted On or After Nove1nber 1, 1987)


                           Cruz Alejandro         Garcia~Ricardez
                                                                                           Case Number: 3:19-mj-21477

                                                                                           Karren Kenney
                                                                                           Oefendant's Attorney


          REGISTRATION NO. 84410298

          THE DEFENDANT:
           IZl pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~



            D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                    Nature of Offense                                                               Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

            D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                      dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                          l8l TIME SERVED                            D                                            days

            IZl Assessment: $10 WAIVED            IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            t)i;: defendant's possession at the time of arrest upon their deportation Q~ remo~l. _, _\2 i (,(A nJ Cl-
            (]' court recommends     defendant be deported/removed with relative, 5e.xJ 10 c:iC\lc.io..         charged in case
                   19 mj '.2..1 j7(p
                                1          .

                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.




           Received         ('=> · () Tuo \,_,~
                                                                                         Wednesday,_Ap_ril 3, 2019

                                                                                         D~m~filtioo              1Z_
                         DUSM
                                                               '''"LE
                                                               ff-~ ·
                                                                      I)             Iucdi;tBERTN. BLOCK
                                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                APR 0 3 2019
           Clerk's Office Cop                       CLERK, U.S. Di3TRICT COURT
                                                                                                                                         3:19-mj-21477
                                                  SOUTHERN DISTRICT OF CALIFORNIA
